 


 HR 7198 ENR: Stephanie Tubbs Jones Gift of Life Medal Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 7198 
 
AN ACT 
To establish the Stephanie Tubbs Jones Gift of Life Medal for organ donors and the family of organ donors. 
 
 
1.Short titleThis Act may be cited as the Stephanie Tubbs Jones Gift of Life Medal Act of 2008. 
2.Eligibility requirements for Stephanie Tubbs Jones gift of life medal 
(a)In generalSubject to the provisions of this section and the availability of funds under this Act, any organ donor, or the family of any organ donor, shall be eligible for a Stephanie Tubbs Jones Gift of Life Medal (hereafter in this Act referred to as a medal). 
(b)DOCUMENTATIONThe Secretary of Health and Human Services shall direct the entity operating the Organ Procurement and Transplantation Network to— 
(1)establish an application procedure requiring the relevant organ procurement organization through which an individual or family of the individual made an organ donation, to submit to such entity documentation supporting the eligibility of the individual or the family, respectively, to receive a medal;  
(2)determine through the documentation provided and, if necessary, independent investigation whether the individual or family, respectively, is eligible to receive such a medal; and 
(3)arrange for the presentation to the relevant organ procurement organization all medals struck pursuant to section 4 to individuals or families that are determined to be eligible to receive medals. 
(c)Limitation 
(1)In generalExcept as provided in paragraph (2), only 1 medal may be presented to a family under subsection (b). Such medal shall be presented to the donating family member, or in the case of a deceased donor, the family member who signed the consent form authorizing, or who otherwise authorized, the donation of the organ involved. 
(2)ExceptionIn the case of a family in which more than 1 member is an organ donor, a medal may be presented for each such organ donor. 
3.Solicitation of donations; prohibition on use of federal funds 
(a)In generalThe Organ Procurement and Transplantation Network may collect funds to offset expenditures relating to the issuance of medals authorized under this Act. 
(b)Payment of funds 
(1)In generalExcept as provided in paragraph (2), all funds received by the Organ Procurement and Transplantation Network under subsection (a) shall be promptly paid by the Organ Procurement and Transplantation Network to the Secretary of Health and Human Services for purposes of purchasing medals under this Act for distribution and paying the administrative costs of the Secretary of Health and Human Services and the Secretary of the Treasury in carrying out this Act. 
(2)LimitationNot more than 7 percent of any funds received under subsection (a) may be used to pay administrative costs, and fundraising costs to solicit funds under subsection (a), incurred by the Organ Procurement and Transplantation Network in carrying out this Act. 
(c)Prohibition on use of federal fundsNo Federal funds (including amounts appropriated for use by the Organ Procurement and Transplantation Network) may be used for purposes of carrying out this Act, including purchasing medals under this Act or paying the administrative costs of the Secretary of Health and Human Services or the Secretary of the Treasury in carrying out this Act. 
4.Design and production of medal 
(a)In generalSubject to the provisions of this section, the Secretary of the Treasury shall design and strike the Stephanie Tubbs Jones Gift of Life Medals, each of which shall— 
(1)weigh 250 grams; 
(2)have a diameter of 3 inches; and 
(3)consist of bronze. 
(b)Design 
(1)In generalThe design of the medals shall commemorate the compassion and courage manifested by and the sacrifices made by organ donors and their families, and the medals shall bear suitable emblems, devices, and inscriptions. 
(2)SelectionThe design of medals struck under this section shall be— 
(A)selected by the Secretary of the Treasury, in consultation with the Secretary of Health and Human Services, the Organ Procurement and Transplantation Network, interested members of the family of Stephanie Tubbs Jones, Dr. William H. Frist, and the Commission of Fine Arts; and 
(B)reviewed by the Citizens Coin Advisory Committee. 
(c)National medalsThe medals struck pursuant to this section are national medals for purposes of chapter 51 of title 31, United States Code. 
(d)Striking and delivery of minimum-sized lotsThe Secretary of the Treasury shall strike and deliver to the Secretary of Health and Human Services no fewer than 100 medals at any time pursuant to an order by such Secretary. 
(e)Cost of medalsMedals struck under this section and sold to the Secretary of Health and Human Services for distribution in accordance with this Act shall be sold to the Secretary of Health and Human Services at a price sufficient to cover the cost of designing and striking the medals, including labor, materials, dies, use of machinery, and overhead expenses. 
(f)No expenditures in advance of receipt of fund 
(1)In generalThe Secretary of the Treasury shall not strike or distribute any medals under this Act until such time as the Secretary of Health and Human Services certifies that sufficient funds have been received by such Secretary to cover the cost of the medals ordered. 
(2)Design in advance of orderNotwithstanding paragraph (1), the Secretary of the Treasury may begin designing the medal at any time after the date of the enactment of this Act and take such other action as may be necessary to be prepared to strike such medals upon receiving the certification described in such paragraph, including preparing dies and striking test pieces. 
5.Medals not treated as valuable considerationA medal under this Act shall not be treated as valuable consideration for purposes of section 301(a) of the National Organ Transplant Act (42 U.S.C. 274e(a)). 
6.DefinitionsFor purposes of this Act: 
(1)OrganThe term organ has the meaning given such term in section 121.2 of title 42, Code of Federal Regulations.  
(2)Organ procurement organizationThe term organ procurement organization means a qualified organ procurement organization described in section 371(b)(1) of the Public Health Service Act (42 U.S.C. 273(b)(1)). 
(3)Organ procurement and transplantation network The term Organ Procurementand Transplantation Network means the Organ Procurement and Transplantation Network established under section 372 of the Public Health Service Act (42 U.S.C. 274). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
